t c memo united_states tax_court yvonne k young petitioner v commissioner of internal revenue respondent docket no filed date yvonne k young pro_se sylvia l shaughnessy and erin kathleen salel for respondent memorandum opinion dawson judge this matter is before the court on respondent’s motion for summary_judgment under rule all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years in issue in a notice_of_deficiency respondent determined that petitioner underreported her business and retirement income and overstated deductions and her income_tax_withholding resulting in deficiencies of income_tax of dollar_figure dollar_figure and dollar_figure for and years in issue respectively respondent also determined that petitioner grossly overstated the amount of income_tax withheld resulting in underpayments for the years in issue of dollar_figure dollar_figure and dollar_figure respectively finally the notice determined that petitioner is liable for sec_6663 fraud penalties of dollar_figure dollar_figure and dollar_figure respectively for the years in issue the issues for our consideration are whether petitioner underreported her income and overstated the amounts of income_tax withheld for the years in issue and whether she is liable for the sec_6663 fraud penalties for those years background on date respondent sent petitioner a notice_of_deficiency for the years in issue petitioner timely filed a petition with this court on date requesting redetermination of the deficiencies and fraud penalties petitioner resided in california when her petition was filed on date respondent filed an answer to the petition which contained affirmative allegations of fact in support of respondent’s determinations of the deficiencies and the imposition of the fraud penalties petitioner did not file a reply to respondent’s answer on date pursuant to rule c respondent moved for an order that the undenied allegations in the answer be deemed admitted by petitioner the court ordered petitioner to file a reply on or before date but she never did so accordingly on date the court granted respondent’s rule c motion and deemed admitted the allegations set forth in paragraph a through aaaa of respondent’s answer on date respondent filed a motion for summary_judgment and a supporting memorandum asserting that the case can be decided in respondent’s favor because no genuine issues of material fact are in dispute by order dated date the court ordered petitioner to file a response to the motion for summary_judgment on or before date to date petitioner has failed to do so on date petitioner filed a motion for enlargement of time to file a reply to the answer by order dated date this court granted petitioner’s motion and extended the reply due_date to date the order specified that if petitioner did not file a reply as directed the court would grant respondent’s motion and the undenied allegations in the answer would be deemed admitted petitioner did not file a reply respondent’s motion for summary_judgment requests that we sustain the deficiencies and fraud penalties determined in the notice_of_deficiency respondent contends that facts deemed admitted under rule c are sufficient to satisfy his burden_of_proof as to the deficiencies and penalties the deemed admissions under rule c establish the following facts a petitioner has been a tax_return_preparer and bookkeeper for more than years b petitioner was a tax_return_preparer and a bookkeeper during the years in issue c petitioner prepared her own income_tax returns and any amended income_tax returns filed for the years in issue d petitioner’s individual_income_tax_return for was filed on date the return was timely filed because petitioner had been granted an extension of time to date to file the return e petitioner’s income_tax return reported the following amounts for income_tax payments and overpayment item taxable interest dividends schedule c accounting amount dollar_figure big_number pensions unemployment adjusted_gross_income taxable_income tax income_tax withheld recovery rebate total payments overpayment to be refunded big_number big_number big_number big_number big_number big_number big_number big_number f on schedule b interest and ordinary dividends of her return petitioner reported banks as the source of her interest_income in the following amounts union bank for dollar_figure washington mutual for dollar_figure bank of america for dollar_figure and dollar_figure and wells fargo for dollar_figure g petitioner did not receive any interest from union bank washington mutual bank of america and wells fargo during h the only income_tax withheld for petitioner’s tax_year was dollar_figure by adp inc retirement services in connection with a dollar_figure pension distribution reported on petitioner’s return i petitioner grossly overstated the amount of withheld income_tax for her tax_year by claiming tax was withheld in the total amount of dollar_figure rather than dollar_figure j the internal_revenue_service refunded to petitioner her claimed overpayment of dollar_figure for on date k on date petitioner filed an amended income_tax return for on which she reduced her adjusted_gross_income by dollar_figure because oid erroneously included in income removed the dollar_figure credit claimed on her original return changed her previously reported tax_liability from dollar_figure to zero and requested an additional refund of dollar_figure l the schedule b attached to petitioner’s amended_return for reported interest from banks totaling dollar_figure and made a negative adjustment of dollar_figure for a claimed oid adjustment thereby reducing her previously claimed interest_income on line 8a from dollar_figure to dollar_figure m petitioner’s amended_return for continued to falsely claim that federal_income_tax of dollar_figure was withheld for n petitioner falsely claimed on her amended_return for that she was entitled to an oid adjustment o on date the internal_revenue_service abated tax of dollar_figure and reversed the dollar_figure credit on the basis of petitioner’s amended_return for and a notice was automatically issued the same day to petitioner reflecting that the adjustments had been made p even though the adjustments had been made the overpayment claimed on petitioner’s amended_return for was frozen and was not refunded to her because a refund freeze code had previously been applied to her account on date q on date petitioner applied for a transmitter control code tcc through the filing information returns electronically fire system which she received shortly thereafter and used to transmit more than false forms 1099-oid original_issue_discount and forms 1099-a acquisition or abandonment of secured_property through the fire system that claimed substantial amounts of false withholding for her and other taxpayers r by letter dated date the internal_revenue_service informed petitioner of a proposed decrease of dollar_figure to the amount of tax she claimed had been withheld for s petitioner objected to the proposed decrease to her claimed amount of withheld tax for in a letter dated date as follows y ou are missing 1099-oid’s and 1099-a’s reflecting information filed attached please find copies of said files these files were f i r e’d directly into your system as well as copies attached to at time of filing i have since filed a 1040x requesting additional refund please adjust your records accordingly and refund said credits due immediately t copies of five forms 1099-oid and five forms 1099-a for the tax_year were submitted with petitioner’s date letter to the internal revenue service to support her claimed entitlement to the amount of withheld tax claimed on her return u petitioner prepared each of the five forms 1099-oid and five forms 1099-a that she submitted to the internal_revenue_service in connection with her tax_year v none of the forms 1099-oid or forms 1099-a petitioner filed with the internal_revenue_service for her tax_year were prepared or filed by the banks named on those forms w on the five forms 1099-oid for petitioner named herself as the recipient and stated that the payers’ names amounts of original_issue_discount for and federal_income_tax withheld for were as follows payer union bank washington mutual bank of america bank of america wells fargo bank oid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax withheld dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x on the five forms 1099-a for petitioner stated that the borrowers balance of principal outstanding and the fair_market_value of property were as follows borrower union bank washington mutual bank of america bank of america wells fargo bank principal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure f v of property dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure y the five forms 1099-oid and five forms 1099-a prepared and filed by petitioner for her tax_year were fictitious and false z on date the internal_revenue_service adjusted petitioner’s account by dollar_figure to reverse the amount of withheld tax previously claimed by and allowed to her for respondent acknowledges that petitioner is entitled to a credit of dollar_figure for tax withheld by adp inc retirement services in connection with the dollar_figure pension distribution reported on her return aa petitioner’s timely filed income_tax return for reported the following amounts for income_tax payments and overpayment item amount interest dividends schedule c accounting agi taxable_income tax income_tax withheld total payments overpayment to be refunded dollar_figure big_number big_number - - - - big_number big_number big_number bb the schedule b attached to petitioner’s return reflects that she received interest_income of dollar_figure dollar_figure and dollar_figure from bank of america wells fargo and jp morgan chase bank na respectively for a total of dollar_figure interest but made a negative oid adjustment in the same amount to arrive at the zero taxable interest reported on line 8a of the return cc petitioner did not receive any interest from bank of america wells fargo and jp morgan chase bank na during dd petitioner did not have any income_tax withheld from any source during ee petitioner’s claim on her income_tax return that income_tax of dollar_figure was withheld was false ff three forms 1099-oid and three forms 1099-a for the tax_year were submitted with petitioner’s return gg on the three forms 1099-oid for petitioner named herself as the recipient and stated that the payers’ names amounts of original_issue_discount for and federal_income_tax withheld for were as follows payer oid tax withheld jp morgan chase bank na wells fargo bank bank of america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure hh on the five forms 1099-a for petitioner stated that the borrowers balance of principal outstanding and the fair_market_value of property were as follows borrower principal f v of property jp morgan chase bank na wells fargo bank bank of america dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ii petitioner prepared each of the three forms 1099-oid and three forms 1099-a she submitted to the internal_revenue_service in connection with her tax_year jj none of the forms 1099-oid or forms 1099-a petitioner filed with the internal_revenue_service for her tax_year were prepared or filed by the banks named on those forms kk the three forms 1099-oid and three forms 1099-a prepared and filed by petitioner in connection with her income_tax return were fictitious and false ll the internal_revenue_service refunded to petitioner her claimed overpayment for of dollar_figure on date mm on date the internal_revenue_service adjusted petitioner’s account to reverse the amount of withheld tax claimed by and allowed to petitioner for nn on petitioner’s form_1040 u s individual_income_tax_return for the tax_year she left lines through blank and claimed dollar_figure on line federal_income_tax withheld from forms w-2s and and line total payments and provided a bank routing and account number in the refund section of the return oo petitioner attached a form 1040-v payment voucher in the amount of dollar_figure to her return pp petitioner did not have any income_tax withheld from any source for her tax_year and made no payment in any amount for her income_tax qq no refund was issued to petitioner in connection with her claim of withheld tax of dollar_figure and an overpayment in that amount on her tax rr petitioner also filed false oid-based amended income_tax returns for and on which she falsely claimed overpayments of tax no refunds were issued related to those amended returns and penalties for filing frivolous tax returns were assessed against petitioner under the provisions of sec_6702 for each of those years ss petitioner’s income_tax returns for the years in issue were audited and a deficiency in income_tax was determined for each year as set forth in the statutory_notice_of_deficiency upon which this case is based tt on the schedule c profit or loss from business attached to her tax_return petitioner reported gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure uu on the schedule c attached to her tax_return petitioner reported gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure vv deficiencies in income_tax for petitioner’s and tax years of dollar_figure and dollar_figure respectively were determined on the basis of adjustments to business_expenses and gross_income reported on the schedule c attached to petitioner’s return for each year and related computational increases to petitioner’s self-employment_tax ww in the light of the amount of the deficiency determined for and the amount of the false overstatement of withheld tax claimed on petitioner’s return for and refunded to her petitioner’s total underpayment_of_tax for is dollar_figure xx in the light of the amount of the deficiency determined for and the amount of the false overstatement of withheld tax claimed on petitioner’s return for and refunded to her petitioner’s total underpayment_of_tax for is dollar_figure yy the proposed deficiency for of dollar_figure is based on unreported business income and the related self-employment_tax on petitioner’s business income zz petitioner did not report any income on her income_tax return and did not attach a schedule c to the return aaa petitioner did not provide the revenue_agent conducting the examination with any books_or_records for bbb petitioner’s taxable_income was determined using the revenue agent’s identification of specific items from petitioner’s business clients deposited into petitioner’s bank accounts during ccc in petitioner deposited checks and cash received from clients into one of three personal bank accounts ddd in petitioner deposited a total of dollar_figure into her bank accounts eee after taking into account transfers of funds and nontaxable deposits petitioner’s taxable deposits from clients totaled dollar_figure fff petitioner did not provide the revenue_agent with any substantiation for business_expenses ggg after computational adjustments the deficiency in income_tax for petitioner’ sec_2010 tax_year is dollar_figure hhh the underpayment_of_tax for petitioner’ sec_2010 tax_year is dollar_figure iii petitioner fraudulently and with the intent to evade tax filed a false federal individual_income_tax_return for jjj petitioner fraudulently and with the intent to evade tax prepared and filed five false forms 1099-oid reporting that federal_income_tax was withheld in the total amount of dollar_figure for kkk petitioner fraudulently and with the intent to evade tax falsely overstated the amount of federal_income_tax withheld by dollar_figure on her income_tax return for lll petitioner fraudulently and with the intent to evade tax obtained a refund of dollar_figure for on the basis of the false amount of withheld tax claimed on her return and the fictitious federal_income_tax withholdings shown on the bogus forms 1099-oid that she filed for mmm petitioner fraudulently and with the intent to evade tax filed a false federal amended tax_return for claiming an additional overpayment_of_tax and fraudulently attempted to obtain an additional refund for to which she was not entitled nnn petitioner fraudulently and with the intent to evade tax filed a false federal individual_income_tax_return for ooo petitioner fraudulently and with the intent to evade tax prepared and filed three false forms 1099-oid reporting that federal_income_tax was withheld in the total amount of dollar_figure for ppp petitioner fraudulently and with the intent to evade tax falsely overstated the amount of federal_income_tax withheld by dollar_figure on her income_tax return for qqq petitioner fraudulently and with the intent to evade tax obtained a refund of dollar_figure for on the basis of the false amount of withheld tax claimed on her return and the fictitious federal_income_tax withholdings shown on the bogus forms 1099-oid that she filed for rrr petitioner filed a false federal individual_income_tax_return for reporting no income and claiming a large tax_refund on the basis of fictitious federal_income_tax withholdings sss petitioner who held herself out to the public as providing tax_return preparation and financial_accounting services and who had filed many income_tax returns over the years was fully aware of the requirement to report her gross_income on her tax_return for ttt petitioner fraudulently and with the intent to evade tax failed to report any income on her income_tax return uuu petitioner fraudulently and with the intent to evade tax failed to report her gross business income for the tax_year vvv petitioner fraudulently claimed false income_tax withheld of dollar_figure for the tax_year www petitioner fraudulently attached a false form 1040-v to her return reflecting that she made a payment of dollar_figure whereas she had made no such payment in that or any amount for her tax_year xxx petitioner engaged in a pattern of conduct by which she attempted to defraud the federal government in connection with her and tax years yyy all or part of the underpayment_of_tax for petitioner’s tax_year is due to fraud zzz all or part of the underpayment_of_tax for petitioner’s tax_year is due to fraud aaaa all or part of the underpayment_of_tax for petitioner’ sec_2010 tax_year is due to fraud discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine dispute for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 deemed admissions pursuant to rule c have long been held to be sufficient to sustain a motion for summary_judgment see eg 62_tc_260 income_tax deficiencies the first issue for decision is whether we should grant respondent summary_judgment as to the deficiencies for the years in issue respondent’s motion is supported by petitioner’s failure to answer the affirmative allegations in the answer where a reply is not filed the affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted rule c facts deemed admitted under rule c are considered conclusively established and may be relied on by the commissioner even when he bears the burden_of_proof 29_f3d_1533 11th cir aff’g tcmemo_1992_198 85_tc_267 in his answer respondent alleged that petitioner’s underreporting her business income and other income and falsely overstating the amounts of income_tax withheld resulted in underpayments of tax due petitioner was given several opportunities to deny respondent’s affirmative allegations because petitioner did not reply to these allegations and the court granted respondent’s rule c motion she is deemed to have admitted these facts these admissions are adequate to support respondent’s burden of proving no genuine dispute of material fact exists as to the deficiency determinations accordingly we will grant respondent’s motion as to the deficiencies determined for the years in issue fraud penalties the second issue for decision is whether we should grant respondent’s motion for summary_judgment as to the sec_6663 fraud penalties sec_6663 imposes a penalty equal to of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that some portion of the underpayment for each year is due to fraud with the intent to evade tax sec_7454 rule b deemed admissions under rule c are sufficient to satisfy this burden 77_tc_334 petitioner is deemed to have admitted that she fraudulently underreported income overstated business deductions and overstated withholdings the facts clearly establish petitioner’s underpayments as determined by respondent for the years in issue next we turn to fraud which is an actual wrongdoing with an intent to evade a tax believed to be owing see marshall v commissioner t c pincite- fraud is never presumed and must be established by independent evidence of fraudulent intent 92_tc_661 thus the existence of fraud is a question of facts and circumstances that a court must consider on the basis of an examination of the entire record and the taxpayer’s entire course of conduct including the taxpayer’s background education and experience 99_tc_202 56_tc_213 when fraud cannot be established by direct proof the requisite intent may be inferred from any conduct the likely effect of which would be to conceal mislead or otherwise prevent the collection_of_taxes the taxpayer knew or believed he owed 317_us_492 courts have developed several objective badges_of_fraud including understatement of income inadequate records failing to file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failing to cooperate with taxing authorities failing to make estimated_tax payments dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and filing false documents 796_f2d_303 9th cir aff’g tcmemo_1984_601 while no single factor is necessarily sufficient to establish fraud the existence of several factors constitutes persuasive circumstantial evidence see niedringhaus v commissioner t c pincite petitioner’s deemed admissions of fact establish numerous badges_of_fraud including underreporting her income overstating deductions and grossly overstating the amounts of income_tax withheld giving implausible or inconsistent explanations engaging in illegal activities and filing false documents including false income_tax returns we note that she possessed greater than average knowledge of the requirements of the internal_revenue_code because of her years of experience as an income_tax preparer and bookkeeper in addition our finding of fraudulent intent is supported by petitioner’s deemed admissions that she fraudulently and with the intent to evade tax filed false federal tax returns for the years in issue and claimed fictitious overpayments of tax to obtain large refunds to which she was not entitled in sum petitioner’s deemed admissions clearly satisfy respondent’s burden_of_proof of fraud for purposes of the sec_6663 penalties see doncaster v commissioner t c pincite we are convinced that the totality of the evidence establishes petitioner’s fraud for the years in issue accordingly because there are no material facts in dispute and because respondent has satisfied his burden of proof by clear_and_convincing evidence we will grant respondent’s motion for summary_judgment with respect to the sec_6663 penalties to reflect the foregoing an appropriate order and decision will be entered
